United States Securities and Exchange Commission Washington, D.C. 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission file number 001-33106 DOUGLAS EMMETT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-3073047 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 808 Wilshire Boulevard, Suite 200, Santa Monica, California (Address of principal executive offices) (Zip Code) (310)255-7700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2010 Common Stock, 122,721,371 shares $0.01 par value per share DOUGLAS EMMETT, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I. FINANCIAL INFORMATION Item1 Financial Statements 3 Consolidated Balance Sheets as of June 30, 2010 (unaudited)and December31, 2009 3 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements 6 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3 Quantitative and Qualitative Disclosures About Market Risk 29 Item4 Controls and Procedures 29 PART II. OTHER INFORMATION Item1 Legal Proceedings 30 Item1A Risk Factors 30 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3 Defaults Upon Senior Securities 30 Item4 Reserved 30 Item5 Other Information 30 Item6 Exhibits 30 Signatures 31 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Douglas Emmett, Inc. Consolidated Balance Sheets (in thousands, except shares and per share data) June 30, 2010 December 31, 2009 (unaudited) Assets Investment in real estate: Land $ $ Buildings and improvements Tenant improvements and lease intangibles Investment in real estate, gross Less: accumulated depreciation ) ) Investment in real estate, net Cash and cash equivalents Tenant receivables, net Deferred rent receivables, net Interest rate contracts Acquired lease intangible assets, net Investment in unconsolidated real estate funds Other assets Total assets $ $ Liabilities Secured notes payable, including loan premium $ $ Accounts payable and accrued expenses Security deposits Acquired lease intangible liabilities, net Interest rate contracts Dividends payable Total liabilities Equity Douglas Emmett, Inc. stockholders' equity: Common Stock, $0.01 par value 750,000,000 authorized, 122,634,628 and 121,596,427 outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Accumulated deficit ) ) Total Douglas Emmett, Inc. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 3 Douglas Emmett, Inc. Consolidated Statements of Operations (unaudited and in thousands, except shares and per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues Office rental Rental revenues $ Tenant recoveries Parking and other income Total office revenues Multifamily rental Rental revenues Parking and other income Total multifamily revenues Total revenues Operating Expenses Office expense Multifamily expense General and administrative Depreciation and amortization Total operating expenses Operating income Gain on disposition of interest in unconsolidated real estate fund - - - Other income (loss) 60 ) (Loss) gain, including depreciation, from unconsolidated real estate funds ) ) ) Interest expense ) Acquisition-related expenses ) - ) - Net loss ) Less:Net loss attributable to noncontrolling interests Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss attributable to common stockholders per share – basic $ ) $ ) $ ) $ ) Net loss attributable to common stockholders per share – diluted $ ) $ ) $ ) $ ) Dividends declared per common share $ Weighted average shares of common stock outstanding – basic Weighted average shares of common stock outstanding – diluted See notes to consolidated financial statements. 4 Douglas Emmett, Inc. Consolidated Statements of Cash Flows (unaudited and in thousands) Six Months Ended June 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Loss (Gain), including depreciation, from unconsolidated real estate funds ) Depreciation and amortization Net accretion of acquired lease intangibles ) ) Gain on disposition of interest in unconsolidated real estate fund - ) Amortization of deferred loan costs Amortization of loan premium ) ) Non-cash market value adjustments on interest rate contracts Non-cash amortization of stock-based compensation Non-cash profit sharing allocation to consolidated fund - Change in working capital components: Tenant receivables Deferred rent receivables ) ) Accounts payable and accrued expenses ) Security deposits ) ) Other Net cash provided by operating activities Investing Activities Capital expenditures and property acquisitions ) ) Deconsolidation of Douglas Emmett Fund X, LLC - ) Investment in unconsolidated real estate funds ) - Net cash used in investing activities ) ) Financing Activities Proceeds from long-term borrowings - Deferred loan costs ) ) Repayment of borrowings - ) Net change in short-term borrowings ) Contributions by Douglas Emmett Fund X, LLC investors - Contributions by noncontrolling interests - Distributions to noncontrolling interests ) ) Distributions of capital to noncontrolling interests ) - Repurchase of common stock - ) Cash dividends ) ) Net cash provided by (used in) financing activities ) (Decrease) Increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Noncash transactions: Investing activity related to contribution of properties to Douglas Emmett Fund X, LLC $
